Exhibit 10.26
2009 PRG-Schultz
Performance Bonus Plan
(PRG SCHULTZ LOGO) [g22652g2265200.gif]
Please note that information contained in this document is proprietary and
confidential, as defined in your employment agreement and/or the PRG-Schultz
Employee Handbook. Employees are reminded that confidential, sensitive or
proprietary information concerning PRG-Schultz must not be used in any manner
that is unauthorized or detrimental to the best interests of PRG-Schultz. No
unauthorized distribution is permitted.

 



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

         
I. Plan Overview
    3  
A. Philosophy
    3  
B. Plan Objectives
    3  
C. Effective Period
    3  
D. Eligibility
    3  
II. Plan Description
    3  
A. Target Bonus and Maximum Bonus
    3  
B. Actual Bonus to be Paid: The Concept
    4  
C. Calculation of Total Bonus Pool
    5  
D. Calculation of Initial Bonus Amounts
    6  
E. Allocation of Total Bonus Pool to Bonus Eligible Employees
    13  
F. Qualification for and Payment of Bonuses
    13  
III. Plan Interpretation and Administration
    14  
IV. Plan Acknowledgement Form
    15  

Confidential

2



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

I.   Plan Overview

  A.   Philosophy         PRG-Schultz, as an organization of professionals,
believes that its senior leaders should have common objectives and should share
together in the profits created by their combined efforts as a team. In
addition, the company wants to encourage its leadership to achieve desired
results and to strive for excellence through exemplary behaviors, creativity,
innovation and teamwork.     B.   Plan Objectives         The PRG-Schultz 2009
Performance Bonus Plan (the Plan) promotes the following:

  •   Achievement of PRG-Schultz business and financial objectives     •  
Collaboration throughout the organization     •   Customer/client relations    
•   Development of PRG-Schultz leaders

  C.   Effective Period         The Plan is effective from January 1, 2009
through December 31, 2009.     D.   Eligibility         Full-time, salaried
PRG-Schultz employees whose positions are assigned a Level 14E or higher in the
PRG-Schultz U.S. salary grade structure and employees that hold positions of a
comparable level in PRG-Schultz’s non-U.S. operations are eligible to
participate in the Plan (Bonus Eligible Employees). The term “Bonus Eligible
Positions” refers to the positions described in this paragraph.

II.   Plan Description       The Plan provides for a bonus payment in 2010
(payable in a lump sum, net of tax withholdings, on or before March 15, 2010) to
Bonus Eligible Employees upon the achievement by the company and, in certain
cases, the business unit of the Bonus Eligible Employees of certain 2009
financial objectives, subject also to the achievement of certain
management-based objectives (MBOs) for the CEO and certain of the CEO’s direct
reports.

  A.   Target Bonus and Maximum Bonus         Each Bonus Eligible Position has
associated with it a specific target bonus (Target Bonus) and a maximum bonus
(Maximum Bonus).

Confidential

3



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      The sum of the Target Bonuses for all Bonus Eligible Positions is the
“Target Bonus Pool” for the company as a whole. The sum of the Maximum Bonuses
for all Bonus Eligible Positions is the “Maximum Bonus Pool” for the company as
a whole.     B.   Actual Bonus to be Paid: The Concept         The actual bonus
to be paid to any Bonus Eligible Employee will be a function of the following
factors:

  •   The Total Bonus Pool (based on the adjusted EBITDA for 2009 of the company
as described below) earned by the company for payment to Bonus Eligible
Employees as a group. The sum of all bonuses paid to all Bonus Eligible
Employees under the Plan cannot, under any circumstances, exceed the Total Bonus
Pool. The Total Bonus Pool cannot, under any circumstances, exceed the Maximum
Bonus Pool.     •   The Business Unit to which the Bonus Eligible Employee is
assigned and whether or not the Bonus Eligible Employee has been assigned MBOs.
For purposes of this Plan, there are four Business Units (with Recovery Audit
further subdivided by geographic region — United States, Canada, Latin America,
Europe and Asia-Pacific — or some combination of such listed geographic
regions):

  •   Corporate/Functional     •   Recovery Audit (by geographic region)     •  
New Services/Consulting     •   Healthcare

  •   For Bonus Eligible Employees without MBOs in the Recovery Audit (by
geographic region) and Healthcare Business Units, the adjusted EBITDA for 2009
of the Business Unit to which the Bonus Eligible Employee is assigned compared
to the budgeted adjusted EBITDA for 2009 of the Business Unit.     •   For Bonus
Eligible Employees without MBOs in the New Services/Consulting Business Unit,
the adjusted EBITDA and revenues for 2009 of the Business Unit compared to the
budgeted adjusted EBITDA and revenues for 2009 of the Business Unit.     •   For
Bonus Eligible Employees with MBOs in the Recovery Audit (by geographic region)
and Healthcare Business Units, the adjusted EBITDA for 2009 of the Business Unit
to which the Bonus Eligible Employee is assigned compared to the budgeted
adjusted EBITDA

Confidential

4



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      for 2009 of the Business Unit and the achievement of the MBOs assigned to
the Bonus Eligible Employee.     •   For Bonus Eligible Employees with MBOs in
the New Services/Consulting Business Unit, the adjusted EBITDA and revenues for
2009 of the Business Unit compared to the budgeted adjusted EBITDA and revenues
for 2009 of the Business Unit and the achievement of the MBOs assigned to the
Bonus Eligible Employee.     •   For Bonus Eligible Employees with MBOs in the
Corporate/Functional Business Unit, the achievement of the MBOs assigned to the
Bonus Eligible Employee.     •   The portion of the Total Bonus Pool then
allocated to each Bonus Eligible Employee.

  C.   Calculation of Total Bonus Pool         For purposes of this Plan the
term “adjusted EBITDA” means earnings before (1) interest, taxes, depreciation
and amortization and (2) unusual and other significant items that management
views as distorting operating results, such as severance expenses, expenses
associated with dark leases, and stock-based compensation expenses.         The
Total Bonus Pool is a function of the company’s total adjusted EBITDA for 2009
as compared to the total adjusted EBITDA for 2009 included in the company’s 2009
budget approved by the company’s board of directors ($30,483,000).         If
actual 2009 adjusted EBITDA is less than 85% of the budgeted adjusted EBITDA for
2009 ($25,911,000), the Total Bonus Pool available for payment of bonuses under
this Plan will be zero.         If actual 2009 adjusted EBITDA is equal to 85%
of the budgeted adjusted EBITDA for 2009 ($25,911,000), the Total Bonus Pool
available for payment of bonuses under this Plan will be equal to 50% of the
Target Bonus Pool.         If actual 2009 adjusted EBITDA is equal to 100% of
the budgeted adjusted EBITDA for 2009 ($30,483,000), the Total Bonus Pool
available for payment of bonuses under this Plan will be equal to the Target
Bonus Pool.         If actual 2009 adjusted EBITDA is equal to or greater than
115% of the budgeted adjusted EBITDA for 2009 ($35,055,000), the Total Bonus
Pool available for payment of bonuses under this Plan will be equal to the
Maximum Bonus Pool.

Confidential

5



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      If actual 2009 adjusted EBITDA is between 85% and 100% or between 100% and
115% of the budgeted adjusted EBITDA for 2009, the Total Bonus Pool available
for payment of bonuses under this Plan will be calculated on a pro rata basis
consistent with the foregoing determinations of the Total Bonus Pool.
Notwithstanding anything to the contrary in this Plan, under no circumstances
will the Total Bonus Pool exceed the Maximum Bonus Pool.     D.   Calculation of
Initial Bonus Amounts         Step 1 — All Business Units.         The Total
Bonus Pool determined in II.C. above shall be allocated preliminarily among all
Bonus Eligible Employees, pro rata, based on the respective Target or Maximum
Bonus, or portion thereof, of each Bonus Eligible Employee that comprises the
Total Bonus Pool. The preliminary bonus allocated to each Bonus Eligible
Employee in this Step 1 then will be adjusted as described in Steps 2 through 7
below to determine the initial bonus amount for each Bonus Eligible Employee,
which then will be used to allocate a portion of the Total Bonus Pool to the
Bonus Eligible Employee in II.E. below.         Step 2 — Recovery Audit and
Healthcare Business Units (Without MBOs).         The preliminary bonus amount
for each Bonus Eligible Employee without MBOs in the Recovery Audit (by
geographic region) and Healthcare Business Units determined in Step 1 above then
shall be adjusted to equal the sum of (i) 50% of the preliminary bonus amount
determined in Step 1 above and (ii) the 2.A. amount determined below based upon
the total adjusted EBITDA for 2009 of the Business Unit (by geographic region
for Recovery Audit) as compared to the total adjusted EBITDA for 2009 included
in the company’s 2009 budget for the Business Unit (by geographic region for
Recovery Audit) approved by the company’s board of directors, as follows:      
  The 2.A. amount based upon adjusted EBITDA shall equal —         If actual
2009 adjusted EBITDA for the Business Unit (by geographic region for Recovery
Audit) is less than 85% of the budgeted adjusted EBITDA for 2009, the 2.A.
amount will be zero.         If actual 2009 adjusted EBITDA for the Business
Unit (by geographic region for Recovery Audit) is equal to 85% of the budgeted
adjusted EBITDA for 2009, the 2.A. amount will be 25% of the preliminary bonus
amount determined in Step 1 above.

Confidential

6



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      If actual 2009 adjusted EBITDA for the Business Unit (by geographic region
for Recovery Audit) is equal to 100% of the budgeted adjusted EBITDA for 2009,
the 2.A. amount will be 50% of the preliminary bonus amount determined in Step 1
above.         If actual 2009 adjusted EBITDA for the Business Unit (by
geographic region for Recovery Audit) is equal to or greater than 115% of the
budgeted adjusted EBITDA for 2009, the 2.A. amount will be 100% of the
preliminary bonus amount determined in Step 1 above.         If actual 2009
adjusted EBITDA for the Business Unit (by geographic region for Recovery Audit)
is between 85% and 100% or between 100% and 115% of the budgeted adjusted EBITDA
for 2009, the 2.A. amount will be calculated on a pro rata basis consistent with
the foregoing determinations of the amount.         Step 3 — New
Services/Consulting Business Unit (Without MBOs).         The preliminary bonus
amount for each Bonus Eligible Employee without MBOs in the New
Services/Consulting Business Unit determined in Step 1 above then shall be
adjusted to equal the sum of (i) 50% of the preliminary bonus amount determined
in Step 1 above, (ii) the 3.A. amount as determined below based upon the total
adjusted EBITDA for 2009 of the Business Unit as compared to the total adjusted
EBITDA for 2009 included in the company’s 2009 budget for the Business Unit, and
(iii) the 3.B. amount as determined below based upon the total revenues for 2009
of the Business Unit as compared to the total revenues for 2009 included in the
company’s 2009 budget for the Business Unit, as follows:         The 3.A. amount
based upon adjusted EBITDA shall equal —         If actual 2009 adjusted EBITDA
for the Business Unit is less than 85% of the budgeted adjusted EBITDA for 2009,
the 3.A. amount will be zero.         If actual 2009 adjusted EBITDA for the
Business Unit is equal to 85% of the budgeted adjusted EBITDA for 2009, the 3.A.
amount will be 12.5% of the preliminary bonus amount determined in Step 1 above.
        If actual 2009 adjusted EBITDA for the Business Unit is equal to 100% of
the budgeted adjusted EBITDA for 2009, the 3.A. amount will be 25% of the
preliminary bonus amount determined in Step 1 above.         If actual 2009
adjusted EBITDA for the Business Unit is equal to or greater than 115% of the
budgeted adjusted EBITDA for 2009, the 3.A. amount will be 50% of the
preliminary bonus amount determined in Step 1 above.

Confidential

7



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      If actual 2009 adjusted EBITDA for the Business Unit is between 85% and
100% or between 100% and 115% of the budgeted adjusted EBITDA for 2009, the 3.A.
amount will be calculated on a pro rata basis consistent with the foregoing
determinations of the amount.         The 3.B. amount based upon revenues shall
equal —         If actual 2009 revenues for the Business Unit is less than 85%
of the budgeted revenues for 2009, the 3.B. amount will be zero.         If
actual 2009 revenues for the Business Unit is equal to 85% of the budgeted
revenues for 2009, the 3.B. amount will be 12.5% of the preliminary bonus amount
determined in Step 1 above.         If actual 2009 revenues for the Business
Unit is equal to 100% of the budgeted revenues for 2009, the 3.B. amount will be
25% of the preliminary bonus amount determined in Step 1 above.         If
actual 2009 revenues for the Business Unit is equal to or greater than 115% of
the budgeted revenues for 2009, the 3.B. amount will be 50% of the preliminary
bonus amount determined in Step 1 above.         If actual 2009 revenues for the
Business Unit is between 85% and 100% or between 100% and 115% of the budgeted
revenues for 2009, the 3.B. amount will be calculated on a pro rata basis
consistent with the foregoing determinations of B.         Step 4 —
Corporate/Functional Business Unit (Without MBOs).         For each Bonus
Eligible Employee without MBOs in the Corporate/Functional Business Unit, the
initial bonus amount for such Bonus Eligible Employee shall be the preliminary
bonus amount determined in Step 1 above.         Step 5 – Recovery Audit and
Healthcare Business Units (With MBOs).         For each Bonus Eligible Employee
with MBOs in the Recovery Audit (by geographic region) and Heathcare Business
Units, the preliminary bonus amount determined in Step 1 above then shall be
adjusted to equal the sum of the 5.A. and 5.B. amounts as described below.      
  The 5.A. amount based upon adjusted EBITDA shall equal —         The sum of
(i) 35% of the preliminary bonus amount determined in Step 1 above and (ii) the
5.A.(1). amount determined below based upon the total adjusted EBITDA for 2009
of the Business Unit to which the Bonus Eligible Employee is assigned as
compared to the total adjusted EBITDA for 2009 included in the company’s 2009
budget for the

Confidential

8



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      Business Unit (by geographic region for Recovery Audit) approved by the
company’s board of directors, as follows:         The 5.A.(1). amount based upon
adjusted EBITDA shall equal —         If actual 2009 adjusted EBITDA for the
Business Unit (by geographic region for Recovery Audit) is less than 85% of the
budgeted adjusted EBITDA for 2009, the 5.A.(1). amount shall be zero.         If
actual 2009 adjusted EBITDA for the Business Unit (by geographic region for
Recovery Audit) is equal to 85% of the budgeted adjusted EBITDA for 2009, the
5.A.(1). amount shall be 17.5% of the preliminary bonus amount determined in
Step 1 above.         If actual 2009 adjusted EBITDA for the Business Unit (by
geographic region for Recovery Audit) is equal to 100% of the budgeted adjusted
EBITDA for 2009, the 5.A.(1). amount shall be 35% of the preliminary bonus
amount determined in Step 1 above.         If actual 2009 adjusted EBITDA for
the Business Unit (by geographic region for Recovery Audit) is equal to or
greater than 115% of the budgeted adjusted EBITDA for 2009, the 5.A.(1). amount
shall be 70% of the preliminary bonus amount determined in Step 1 above.        
If actual 2009 adjusted EBITDA for the Business Unit (by geographic region for
Recovery Audit) is between 85% and 100% or between 100% and 115% of the budgeted
adjusted EBITDA for 2009, the 5.A.(1). amount shall be calculated on a pro rata
basis consistent with the foregoing determinations of such amount.         The
5.B. amount based upon MBOs shall equal —         The 5.B. amount will be
determined as described below based upon the achievement of the MBOs assigned to
the Bonus Eligible Employee. Each such Bonus Eligible Employee will have three
MBOs, the achievement of each which will determine the adjustments to 10% of the
aggregate 30% of the preliminary bonus amount determined in Step 1 above for the
Bonus Eligible Employee. The achievement of each MBO will be scored based on the
achievement chart below.

Achievement Scale

             
0
    0 %   Did not Meet
1
    80 %   Met Some
2
    100 %   Met
3
    110 %   Exceeded
4
    115 %   Super Exceeded

Confidential

9



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      For example, for MBO #1, if the Bonus Eligible Employee has determined to
have “Exceeded” expectations, the MBO will be scored a 3 and 10% of the
preliminary bonus amount for such Bonus Eligible Employee determined in Step 1
above that is assigned to MBO #1 shall be multiplied by 110% to determine the
adjustment for that 10% portion of the preliminary bonus amount determined in
Step 1 above. The foregoing calculation shall be made for each Bonus Eligible
Employee and each MBO assigned to the Bonus Eligible Employee. The initial bonus
amounts for the three MBOs then will be aggregated to determine the 5.B. amount
for each such Bonus Eligible Employee.         Step 6 — New Services/Consulting
Business Unit (With MBOs).         For each Bonus Eligible Employee with MBOs in
the New Services/Consulting Business Unit, the preliminary bonus amount
determined in Step 1 above then shall be adjusted to equal the sum of the 6.A.
and 6.B. amounts as described below.         The 6.A. amount based upon adjusted
EBITDA and revenues shall equal —         The sum of (i) 35% of the preliminary
bonus amount determined in Step 1 above, (ii) the 6.A.(1). amount determined
below based upon the total adjusted EBITDA for 2009 of the Business Unit as
compared to the total adjusted EBITDA for 2009 included in the company’s 2009
budget for the Business Unit approved by the company’s board of directors, and
(iii) the 6.A.(2). amount determined below based upon the total revenues for
2009 of the Business Unit as compared to the total revenues for 2009 included in
the company’s 2009 budget for the Business Unit, as follows:         The
6.A.(1). amount based upon adjusted EBITDA shall equal —         If actual 2009
adjusted EBITDA for the Business Unit is less than 85% of the budgeted adjusted
EBITDA for 2009, the 6.A.(1). amount shall be zero.         If actual 2009
adjusted EBITDA for the Business Unit is equal to 85% of the budgeted adjusted
EBITDA for 2009, the 6.A.(1). amount shall be 8.75% of the preliminary bonus
amount determined in Step 1 above.         If actual 2009 adjusted EBITDA for
the Business Unit is equal to 100% of the budgeted adjusted EBITDA for 2009, the
6.A.(1). amount shall be 17.5% of the preliminary bonus amount determined in
Step 1 above.         If actual 2009 adjusted EBITDA for the Business Unit is
equal to or greater than 115% of the budgeted adjusted EBITDA for 2009, the

Confidential

10



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      6.A.(1). amount shall be 35% of the preliminary bonus amount determined in
Step 1 above.         If actual 2009 adjusted EBITDA for the Business Unit is
between 85% and 100% or between 100% and 115% of the budgeted adjusted EBITDA
for 2009, the 6.A.(1). amount shall be calculated on a pro rata basis consistent
with the foregoing determinations of such amount.         The 6.A.(2). amount
based upon revenues shall equal —         If actual 2009 revenues for the
Business Unit is less than 85% of the budgeted revenues for 2009, the 6.A.(2).
amount shall be zero.         If actual 2009 revenues for the Business Unit is
equal to 85% of the budgeted revenues for 2009, the 6.A.(2). amount shall be
8.75% of the preliminary bonus amount determined in Step 1 above.         If
actual 2009 revenues for the Business Unit is equal to 100% of the budgeted
revenues for 2009, the 6.A.(2). amount shall be 17.5% of the preliminary bonus
amount determined in Step 1 above.         If actual 2009 revenues for the
Business Unit is equal to or greater than 115% of the budgeted revenues for
2009, the 6.A.(2). amount shall be 35% of the preliminary bonus amount
determined in Step 1 above.         If actual 2009 revenues for the Business
Unit is between 85% and 100% or between 100% and 115% of the budgeted revenues
for 2009, the 6.A.(2). amount shall be calculated on a pro rata basis consistent
with the foregoing determinations of such amount.         The 6.B. amount based
upon MBOs shall equal —         The 6.B. amount will be determined as described
below based upon the achievement of the MBOs assigned to the Bonus Eligible
Employee. Each such Bonus Eligible Employee will have three MBOs, the
achievement of each which will determine the adjustments to 10% of the aggregate
30% of the preliminary bonus amount determined in Step 1 above for the Bonus
Eligible Employee. The achievement of each MBO will be scored based on the
achievement chart below.

Achievement Scale

             
0
    0 %   Did not Meet
1
    80 %   Met Some
2
    100 %   Met
3
    110 %   Exceeded
4
    115 %   Super Exceeded

Confidential

11



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      For example, for MBO #1, if the Bonus Eligible Employee has determined to
have “Exceeded” expectations, the MBO will be scored a 3 and 10% of the
preliminary bonus amount for such Bonus Eligible Employee determined in Step 1
above that is assigned to MBO #1 shall be multiplied by 110% to determine the
adjustment for that 10% portion of the preliminary bonus amount determined in
Step 1 above. The foregoing calculation shall be made for each Bonus Eligible
Employee and each MBO assigned to the Bonus Eligible Employee. The initial bonus
amounts for the three MBOs then will be aggregated to determine the 6.B. amount
for each such Bonus Eligible Employee.         Step 7 – Corporate/Functional
Business Unit (With MBOs).         For each Bonus Eligible Employee with MBOs in
the Corporate/Functional Business Unit, the preliminary bonus amount determined
in Step 1 above then shall be adjusted to equal the sum of the 7.A. and 7.B.
amounts as described below.         The 7.A. amount based upon adjusted EBITDA
shall equal –         70% of the preliminary bonus amount determined in Step 1
above for the Bonus Eligible Employee.         The 7.B. amount based on MBOs
shall equal —         The 7.B. amount will be determined as described below
based upon the achievement of the MBOs assigned to the Bonus Eligible Employee.
Each such Bonus Eligible Employee will have three MBOs, the achievement of each
which will determine the adjustments to 10% of the aggregate 30% of the
preliminary bonus amount determined in Step 1 above for the Bonus Eligible
Employee. The achievement of each MBO will be scored based on the achievement
chart below.

Achievement Scale

             
0
    0 %   Did not Meet
1
    80 %   Met Some
2
    100 %   Met
3
    110 %   Exceeded
4
    115 %   Super Exceeded

      For example, for MBO #1, if the Bonus Eligible Employee has determined to
have “Exceeded” expectations, the MBO will be scored a 3 and 10% of the
preliminary bonus amount for such Bonus Eligible Employee determined in Step 1
above that is assigned to MBO #1 shall be multiplied by 110% to determine the
adjustment for that 10% portion

Confidential

12



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      of the preliminary bonus amount determined in Step 1 above. The foregoing
calculation shall be made for each Bonus Eligible Employee and each MBO assigned
to the Bonus Eligible Employee. The initial bonus amounts for the three MBOs
then will be aggregated to determine the 7.B. amount for each such Bonus
Eligible Employee.     E.   Allocation of Total Bonus Pool to Bonus Eligible
Employees         The Total Bonus Pool determined in II.C. above based on the
2009 adjusted EBITDA for the company will then be allocated among all Bonus
Eligible Employees by multiplying the Total Bonus Pool determined in II.C. above
by the percentage that equals the initial bonus amount for the Bonus Eligible
Employee determined in II.D. above divided by the total of all of the initial
bonus amounts for all Bonus Eligible Employees determined in II.D. above. The
resulting product shall be the portion of the Total Bonus Pool to be allocated,
and paid, to each Bonus Eligible Employee, subject to the second paragraph of
this II.E.         Notwithstanding the foregoing, some Bonus Eligible Employees
could be paid a bonus somewhat higher, or somewhat lower, than their bonus as
calculated in the first paragraph of this II.E. These exceptions are expected to
be rare, will be based on individual performance and must be approved in advance
by the company’s SVP-Human Resources and CEO. Since the Total Bonus Pool will be
a fixed amount, if any Bonus Eligible Employee receives a larger bonus than
calculated in the first paragraph of this II.E., one or more other Bonus
Eligible Employees must receive less than their allocated bonus, so that the
aggregate bonuses to be paid will never exceed the Total Bonus Pool determined
in II.C. above.     F.   Qualification for and Payment of Bonuses         Bonus
Eligible Employees must have at least a satisfactory performance rating during
the Plan year and at the time bonus payments are made to be eligible to receive
a bonus payment under this Plan.         Bonuses will be paid annually in a lump
sum, net of the tax withholdings, and in most cases within thirty (30) days
after completion of the annual audit of the company’s 2009 results (but in no
event later than March 15, 2010).         Bonus Eligible Employees must be
actively employed by PRG-Schultz at the time of the payment in order to receive
a bonus. Exceptions to this requirement may be made in connection with
terminations due to retirement, disability or death.

Confidential

13



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

      If an employee becomes eligible to participate in the 2009 PRG-Schultz
Performance Bonus Plan after January 1st (by beginning work in a Bonus Eligible
Position), he/she may be eligible for a prorated payout based on the date of
entry into the Plan, but may not enter the plan after November 1st of the Plan
Year.

III.   Plan Interpretation and Administration       Overall responsibility for
the administration of the Plan resides with the SVP-Human Resources.       All
bonus payments are subject to the approval of the company’s SVP-Human Resources,
the CEO, and the Compensation Committee of the company’s Board of Directors.    
  The company reserves the right to discontinue or amend the Plan, (with or
without payment of any bonuses hereunder) any time and from time to time. Such
changes could include, for instance and without limitation, the revision of the
company’s financial targets in the event of business or organizational changes,
including acquisitions and divestitures, deemed to warrant such action. This
Plan is a discretionary bonus plan and confers no rights to Bonus Eligible
Employees or other employees. Authority and responsibility for interpretation
and application of the Plan rest solely with the company’s SVP-Human Resources,
CEO and the Compensation Committee of the company’s Board of Directors.

[This space intentionally left blank.]
Confidential

14



--------------------------------------------------------------------------------



 



PRG-Schultz Performance Bonus Plan

IV.   Plan Acknowledgement Form

I have received and reviewed the terms of the 2009 PRG-Schultz Performance Bonus
Plan. I understand and agree that this Plan does not create a contract of
employment between the PRG-Schultz and me nor does it confer on me any other
rights with respect to any bonuses that may or may not become payable under this
Plan.
Position:
Business Unit (other than
Corporate/Functional)
(If Applicable):
2009 Target Bonus:
2009 Maximum Bonus:
 
Employee’s Signature
Date                                

 
Employee’s Name (typed or printed)

PLEASE FORWARD THE COMPLETED EMPLOYEE ACKNOWLEDGEMENT FORM TO LISA CHASEY IN
HUMAN RESOURCES IN ATLANTA
Confidential

15